Per Curiam. On October 31, 1983, we granted appellant’s pro se motion for belated .appeal and directed his trial attorney John Kearney to continue to represent the appellant in the appeal of two convictions. Soon thereafter the appellant filed a motion asking that Mr. Kearney be relieved so that he could proceed pro se on appeal. The motion was denied on November 21,1983, because it did not appear that the appellant could comply with our rule requiring briefs to be typewritten. In response to our opinion, appellant filed a second motion for permission to proceed pro se. In that motion he said that he would “do his level best” to comply with the rules of the Court, but he asks this court to order the Department of Correction to provide him access to a typewriter or appoint a typist to type the brief. Before we could act on this motion, appellant filed the motion which is now before us in which he categorically states that he will comply with the rules of the Court. He has also submitted an affidavit refusing the services of an attorney on appeal in accordance with Supreme Court Rule 8 (d). The motion is granted. As we said in our opinion of November 21, 1983, an appellant will be allowed to proceed pro se if he makes an intelligent waiver of his right to counsel on appeal and avers that he will abide by the rules of this Court. As appellant has now said that he can conform to the rules and has complied with Rule 8 (d), we grant him permission to represent himself on appeal. Motion granted. Hollingsworth, J., not participating.